Citation Nr: 1712189	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-36 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for right shoulder disability.

2. Entitlement to service connection for kidney disorder, to include chronic kidney disease.

3. Entitlement to service connection for blood disorder, to include anemia and hyperkalemia.

4. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney




ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to March 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In February 2013, the Board remanded this case and instructed the RO to obtain Social Security Administration (SSA) records and updated VA medical records.  The Board further instructed the RO to obtain VA examinations after SSA records and updated VA medical records were obtained.  The Board notes that updated medical records dating to December 2015 were obtained and associated with the claims file.  Additionally, in March 2013, the RO requested medical records from the SSA National Record Center.  In response to the request, the RO was provided with a CD containing the requested SSA information.  Further, SSA provided the RO with a single page disability determination form showing the Veteran was deemed disabled in April 2010 for affective/mood disorders.  

The Board notes that the contents of the SSA CD do not appear to have been associated with the claims file.  It follows then that the VA examiner did not have access to any such records frustrating the directive that VA examinations were not to be scheduled until after SSA records were obtained.  Accordingly, the RO is instructed to associate the contents of the SSA CD with the Veteran's claims file.  As a result, the Board finds a lack of substantial compliance with the February 2013 Remand directives.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

As noted in the prior Remand, the Veteran's service treatment records (STRs) reflect symptoms associated with each of the claimed disabilities.  Notably, a March 1971 STR noted that mild anemia was found during a routine physical for which the Veteran was being treated with medication.  An April 1971 follow-up record noted a normal physical examination and that the Veteran's anemia medication was being discontinued.  A January 1973 psychiatric evaluation noted that the Veteran suffered from various psychosomatic problems including right shoulder and trapezius aching, right kidney aching, and daily headaches.  The record further noted that the Veteran was hospitalized in March 1971 for anemia.  

The Remand additionally noted post-service medical record indicating the Veteran received treatment for each of his claimed disabilities.  Post-service medical records include the following:

1. Right Shoulder Disability

Following an August 2000 motor vehicle accident (MVA) the Veteran complained of neck and shoulder pain and was diagnosed with a neck sprain/strain.  The Veteran was involved in another MVA in August 2008 at which time the Veteran reported bilateral shoulder pain.  An associated August 2008 VA medical record shows that a physician found bilateral shoulder tenderness and diagnosed the Veteran with a muscle strain secondary to the MVA.

2. Kidney Disorder

An October 1988 ultrasound of the Veteran's upper urinary tract revealed no evidence of obstruction.  The physician did note evidence that the left ureter trapped urine to the uretal vesicle junction.  The physician further noted a mild spasm of the left ureteral vesicle junction suggestive that the Veteran recently passed a small stone.  A November 2009 VA medical record noted a diagnosis of stage 4 chronic kidney disease likely related to multiple components including diabetes and vascular disease.

3. Blood Disorder

An April 2009 VA medical record shows a hemoglobin study revealing anemia.  In May 2010, the Veteran was admitted to the hospital with a diagnosis of hyperkalemia.  VA medical records show that hyperkalemia was found related to diarrhea and the condition resolved in June 2010.  The diarrhea was of unclear etiology.  A January 2015 VA medical record shows a diagnosis of "anemia of chronic disease."

4. Headaches

In October 2014, the Veteran reported a head injury in high school during shop class when he was hit by a piece of metal.  He further reported a work related head injury thirty years prior when he hit his head on a telephone pole (other VA medical record noted a fall off a telephone pole).  Both incidents were reported with loss of consciousness.  A December 2014 VA emergency department medical record noted that the Veteran was seen for a headache and ear ache.  The Veteran reported walking into a pole and hitting the left side of his head and face.  Pain was evaluated as an eight on a scale to ten.

As the Veteran's claims file included in-service evidence and post-service treatment for each of the claimed conditions, the Board requested the RO to obtain VA examinations with regard to the claims on appeal.  VA examinations were conducted in July 2015.  

With regard to the Veteran's right shoulder claim, the examiner diagnosed the Veteran with acromioclavicular joint osteoarthritis with a date of diagnosis of 1995.  With regard to the Veteran's claimed kidney disorder, the examiner found the following: diabetes diagnosed in 2007; nephrolithiasis diagnosed in 1973; and stage 4 kidney failure diagnosed in 2009.  Regarding the Veteran's blood disorder claim, the examiner diagnosed the Veteran with anemia and hyperkalemia; both diagnosed in 2010.  Lastly, with regard to the Veteran's headaches, the examiner diagnosed the Veteran with migraine headaches including migraine variants with a date of diagnosis of 1976.

For each of the service connection claims, the examiner found they were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  Additionally, the examiner provided the same rationale for each medical opinion stating simply that there was no objective medical evidence of either of the claimed conditions found in the claims file.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Initially, the Board notes that the rationales employed by the examiner for each of the claims on appeal are factually inaccurate.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  As noted above, the claims file clearly includes diagnoses and/or treatment for each of the claimed conditions; thus there is objective medical evidence in the claims file.  It is possible the examiner meant to state there was no objective medical evidence of the claimed conditions found in the Veteran's STRs.  However, with regard to the Veteran's blood disorder claim, such a statement would continue to be factually inaccurate as there is objective medical evidence of anemia during service.  In any event, the Board cannot attempt to interpret or extrapolate the rationale employed by the examiner on its own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

Thus, the Board finds the July 2015 VA examinations inadequate as they are not supported by the medical evidence of record.  Moreover, the brevity of the rationales prohibits an informed decision on the Veteran's claims.  As such, the Board finds that new VA examinations are necessary to adjudicate the claims on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Associate with the claims file the records contained on the CD provided by the SSA.  If the CD does not contain any records, or only contains record(s) that have already been associated with the claims file, the AOJ should note such in the claims file.  If the CD provided by the SSA cannot be located, the AOJ must reobtain such records.

3. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's right shoulder disability.  The examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability, including osteoarthritis and rotator cuff capsule sprain, is etiologically related to the Veteran's service?  

The examiner must address the Veteran's STRs noting right shoulder pain in service.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's kidney disorder.  The examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed kidney disorder, including chronic kidney disease, is etiologically related to the Veteran's service?  

The examiner must address the Veteran's STRs noting kidney pain in service.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's blood disorder.  The examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed blood disorder, including anemia and hyperkalemia, is etiologically related to the Veteran's service?  

The examiner must address the Veteran's STRs noting treatment for anemia in service.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

6. Only after completion of the above specified development, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's headaches.  The examiner should provide the following opinion:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed headaches, including migraines, is etiologically related to the Veteran's service?  

The examiner must address the Veteran's STRs noting reports of daily headaches.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

7. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



